Citation Nr: 0821711	
Decision Date: 07/02/08    Archive Date: 07/14/08

DOCKET NO.  06-04 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
sleep apnea.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from June 1969 until March 
1972 and from June 1976 until February 1994.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in St. Louis, 
Missouri.

In statements accompanying his January 2006 substantive 
appeal, the veteran appears to be seeking to reopen a claim 
of entitlement to service connection for hypertension.  He 
also appears to be raising a claim of entitlement to service 
connection for stress, as well as raising a claim of 
entitlement to an increased rating for his service-connected 
bilateral hearing loss.  Such claims have not yet been 
adjudicated.  As such, these matters are referred to the RO 
for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

This appeal was certified to the Board in February 2006.  
Subsequent to certification, in November 2006, the veteran 
submitted additional evidence that was not previously 
considered by the RO.  In correspondence from the Board dated 
in April 2008, he was apprised of his right to waive review 
of the additional evidence by the RO, or to have the case 
remanded for them to consider the newly submitted evidence.  
He responded later that month, indicating his desire for the 
case to be remanded so that the RO could initially review the 
new evidence.

Accordingly, the case is REMANDED for the following action:

Readjudicate the issue on appeal, 
considering all evidence received since 
issuance of the most recent Statement of 
the Case.  If the benefit sought on appeal 
remains denied, the appellant and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

